Citation Nr: 0935076	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  06-16 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hypertension.

2.  Entitlement to an effective date earlier than November 
12, 2003, for the grant of a separate 10 percent disability 
rating for hypertension.

3.  Entitlement to an effective date earlier than November 
12, 2003, for the grant of a separate 60 percent disability 
rating for status post myocardial infarction.

4.  Entitlement to an effective date earlier than November 
19, 2004, for  the grant of service connection for 
posttraumatic stress disorder (PTSD).

5.  Entitlement to an effective date earlier than March 8, 
2004, for the grant of service connection for diabetes 
mellitus, type II (DM).

6.  Entitlement to an effective date earlier than February 9, 
2005, for the grant of service connection for right ulnar 
neuropathy.

7.  Entitlement to an effective date earlier than February 9, 
2005, for the grant of service connection for left carpal 
tunnel neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from September 1964 
to March 1991.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia. 

The Board notes that in his May 2006 substantive appeal, the 
Veteran requested a hearing before a Veterans Law Judge at 
the RO (Travel Board hearing).  Subsequently, in a March 2007 
letter, the Veteran, instead requested a hearing before a 
Veterans Law Judge in Washington, D.C.  Although the Veteran 
was scheduled for a Travel Board hearing, consistent with his 
initial request, in September 2007, the Veteran submitted a 
written statement that he withdrew his request for a hearing.  
Under these circumstances, the request for Board hearing, 
whether for a Travel Board hearing or for a hearing in 
Washington, D.C., is deemed withdrawn.  See 38 C.F.R. § 
20.704 (d) (2008).



FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The Veteran's hypertension is characterized by diastolic 
blood pressure predominantly less than 110, and systolic 
blood pressure predominantly less than 200.

3.  There was no informal claim, formal claim, or written 
intent to file a claim for an increased rating for the 
Veteran's service-connected cardiovascular disability prior 
to March 8, 2004. 

4.  It was not factually ascertainable that the Veteran's 
cardiovascular disability had increased in severity to 
warrant the assignment of a separate 10 percent disability 
rating for hypertension until a private medical record dated 
on November 12, 2003.  

5.  It was not factually ascertainable that the Veteran's 
cardiovascular disability had increased in severity to 
warrant the assignment of a separate 60 percent disability 
rating for status post myocardial infarction until a private 
medical record dated on November 12, 2003.   

6.  The Veteran's original claim for service connection for 
PTSD was filed on November 19, 2004, more than one year after 
his discharge from service.

7.  The Veteran's original claim for service connection for 
DM was filed on March 8, 2004, more than one year after his 
discharge from service. 

8.  The claim received on March 8, 2004, for DM effectively 
constituted claims for service connection for right ulnar 
neuropathy and for left carpal tunnel neuropathy, each, as 
secondary to DM.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.104, Diagnostic Code 
7101 (2008).  

2.  The criteria for an effective date earlier than November 
12, 2003, for the grant of a separate 10 percent disability 
rating for hypertension have not been met.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).  

3.  The criteria for an effective date earlier than November 
12, 2003, for the assignment of a separate 60 percent 
disability rating for status post myocardial infarction have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.400 (2008).  

4.  The criteria for an effective date earlier than November 
19, 2004, for the grant of service connection for 
posttraumatic stress disorder (PTSD) have not been met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 
(2008).  
 
5.  The criteria for an effective date earlier than March 8, 
2004, for the grant of service connection for diabetes 
mellitus, type II (DM) have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).  
 
6.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for an effective date of March 8, 2004, 
for the grant of service connection for right ulnar 
neuropathy have been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.400 (2008).

7.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for an effective date of March 8, 2004, 
for the grant of service connection for left carpal tunnel 
neuropathy have been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.400 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

With regard to the claims for earlier effective dates, the 
March 2006 SOC included citation to the provisions of 38 
C.F.R. § 3.400 and a March 2006 letter provided the Veteran 
with information pertaining to the assignment of effective 
dates consistent with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Moreover, the Veteran and his 
representative have been afforded the opportunity to present 
evidence and argument with respect to each of the claims for 
an earlier effective date, which they have provided.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed the Veteran specific to the 
claims for earlier effective dates.  As the law, and not the 
facts, are dispositive of the claims for earlier effective 
dates, the duties to notify and assist imposed by VCAA are 
not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

With regard to the claim for an increased rating for 
hypertension, an April 2004 and January 2005 pre-rating 
letter provided notice to the Veteran of the evidence and 
information needed to substantiate his claim for an increased 
rating. These letters also informed the Veteran of what 
information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.   
The letter further requested that the Veteran submit any 
additional information or evidence in his possession that 
pertained to his claim.  A March 2006 letter provided the 
Veteran with information regarding the assignment of 
disability ratings, pursuant to Dingess/Harman, supra and a 
May 2008 letter provided the Veteran with notice as required 
by law.  After issuance of the above letters, and proving the 
Veteran and his representative additional opportunity to 
respond, the RO readjudicated the claim for an increased 
rating for hypertension in an April 2009 SSOC.  Hence, the 
Veteran is not shown to be prejudiced by the timing of VCAA-
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's VA medical 
records, private medical records and the reports of a 
February 2005 QTC examination, an April 2008 QTC examination, 
and an October 2008 QTC examination.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran as well as by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Ratings

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular DC, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise,  
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made. Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Historically, the Veteran was granted service connection for 
hypertension with angina, rated as 30 percent disabling, 
under then Diagnostic Code (DC) 7007 for hypertensive heart 
disease.  Under the criteria for former DC 7007, a 30 percent 
rating was warranted where there was definite enlargement of 
the heart, sustained diastolic hypertension of 100 or more, 
and moderate dyspnea on exertion.  The 30 percent rating 
remained in effect until the Veteran filed his March 2004 
claim for increased benefits.  

In the May 2005 RO decision on appeal, the RO recharacterized 
the Veteran's hypertension with angina disability and based 
on the Veteran's distinct symptoms; granted a separate 60 
percent rating for status post myocardial infarction and a 
separate 10 percent rating for hypertension.  The Veteran 
contends that his service-connected hypertension was 
improperly reduced from 30 percent to 10 percent However, 
while the Veteran might believe that a reduction occurred, 
this is not the case.  In fact, the Veteran received higher 
disability ratings for his service-connected cardiovascular 
disabilities, the difference is that the former rating 
schedule considered hypertension and angina symptoms under 
one rating code which allowed for the 30 percent disability 
rating initially granted.  However, the current rating 
criteria allows for the Veteran to be compensated for his 
hypertension and his additional cardiovascular disability 
under separate diagnostic codes.  

Thus, the Veteran's service-connected hypertension is 
currently rated pursuant to 38  C.F.R. § 4.104, DC 7101.  
Under DC 7101, a 10 percent rating is assigned for HTN when 
diastolic pressure is 100 or more; or when systolic pressure 
is predominantly 160 or more; or when there is a history of 
diastolic pressure predominantly 100 or more and continuous 
medication for control is required.  A 20 percent rating is 
assigned when diastolic  pressure is predominantly 110 or 
more, or systolic pressure  is predominantly 200 or more.

Note (1) indicates that HTN or isolated systolic HTN must be  
confirmed by readings taken two or more times on at least  
three different days.  For purposes of the section, HTN is  
defined as diastolic pressure of 90mm or greater and isolated  
HTN is defined as systolic blood pressure of predominantly  
160mm or greater with a diastolic pressure of less than 90mm.   
38 C.F.R. § 4.104, DC 7101. 

In this case, the Board notes that in order for the Veteran 
to  receive a disability rating in excess of 10 percent, his 
diastolic  pressure must be predominately 110 or more.  A 
systolic  pressure of predominately 200 or more would also 
merit a  higher evaluation.   

A September 2003 VA treatment record shows that the Veteran's 
blood pressure was 155/91and his hypertension medication was 
increased.  

A November 2003 private medical record from the 
Cardiovascular Center of Hampton Roads notes that the 
Veteran's blood pressure resting was 150/78. 

A December 2003 VA treatment record notes the Veteran's blood 
pressure as 157/85.  

An April 2004 VA treatment record reflects that the Veteran's 
blood pressure was 122/78 and that his hypertension was 
stable.  

A February 2005 QTC examination report shows three blood 
pressure readings of 120/74 while sitting, 118/74 while 
lying, and 120/74 while standing.

VA treatment records dated from June 2006 to May 2007 include 
blood pressure readings of 136/76, 128/84, and 112/68. 

A May 2008 QTC examination report shows three blood pressure 
readings of 138/80, 130/70, and 144/84.  

An October 2008 QTC examination repot reflects that the 
Veteran received medication for treatment of his hypertension 
and the response had been good.  Three blood pressure 
readings were 126/70, 128/70, and 130/70.  The examiner noted 
that the Veteran's hypertension was stable and there was no 
finding of hypertensive heart disease.  

The Board finds that entitlement to an increased rating for 
hypertension is not established.  In order to receive a 20 
percent rating or higher, the Veteran must have a diastolic 
pressure of predominately 110 or higher.  However, out of the 
sixteen blood pressure readings recorded between 2003 and 
2008, there was not a single reading of a diastolic pressure 
110 or higher.  Clearly, the Veteran's diastolic  pressures 
have never been predominately 110 or higher at any point 
during this period.  The criteria also allow for an increased 
evaluation if the systolic pressures are predominately 200 or 
higher, but the highest systolic pressure shown between 2003 
and 2008 was the 155 obtained in  September 2003.  This is no 
where close to the required criteria for a 20 percent rating.  
Therefore, a rating in excess of 10 percent for hypertension 
is not possible.  38 C.F.R. § 4.104, Code 7101.   

In light of the above, there is also no basis for staged 
rating, pursuant to Hart, and the claim for a rating in 
excess of 10 percent for hypertension must be denied.  In 
reaching this decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
the doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

III.  Earlier Effective Dates

The Veteran contends that he warrants earlier effective dates 
for the awards of service connection that the RO granted in 
the rating decision on appeal.   

In general, the effective date of an award based on an 
original claim or a claim reopened after final adjudication 
of compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application. 38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2008).  In cases such as this, where the 
initial claim for the disability at issue was filed more than 
one year after service, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Unless specifically provided, the effective date 
will be assigned on the basis of the facts as found.  38 
C.F.R. § 3.400(a).

A.  Hypertension and status post myocardial infarction

In this case, the Board finds that a brief discussion of the 
procedural history beginning from the initial grant of 
service connection is warranted.

Historically, by an October 1991 rating decision, the Veteran 
was granted service connection for a hypertension with 
angina, rated as 30 percent disabling, effective April 1, 
1991.  The Veteran appealed this decision, and a May 1995 
rating decision continued the denial.  An October 1996 Board 
decision denied a rating in excess of 30 percent.  In the 
decision, the Board pointed out that the RO had characterized 
the Veteran's cardiovascular disorder as hypertension with 
angina, and assigned a 30 percent rating under then 
Diagnostic Code (DC) 7007 for hypertensive heart disease.  
The Veteran did not appeal the Board's decision and as such 
it is final.  38 C.F.R. § 20.1104.  The 30 percent rating 
remained in effect until the Veteran filed his March 2004 
claim for increased benefits.  

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b);  38 C.F.R. § 
3.400(o).   

On March 8, 2004, the RO received the Veteran's claim for an 
increased rating for his hypertension and angina disability, 
noting that he had a heart attack.   

A November 12, 2003 record from Port Warwick Internal Medical 
shows that the Veteran had a Thallium Stress test and that 
the Veteran had chest pain.  The test showed it was an 
abnormal study suggestive of prior inferior infarction 
without reversible ischemia.  The record showed an ejection 
fraction of 43 percent.  Treatment records noted a history of 
a silent inferior myocardial infarction.  The Veteran's blood 
pressure while resting was 150/78, and peak stress was 
220/116, showing a hypertensive blood pressure response.  

A February 2005 QTC examination report reflects that the 
Veteran stated he did not remember ever having a myocardial 
infarction.  He has not had cardiac catheterization and 
states that he is not having any anginal chest pain.  Blood 
pressure readings were 120/74, 118/74, and 120/74.  The 
examiner noted that the Veteran reported that he was 
currently taking four different medications for hypertension.

In the May 2005 RO decision on appeal, the RO recharacterized 
the Veteran's hypertension with angina disability based on 
the Veteran's distinct symptoms; thereby granting a separate 
60 percent rating for status post myocardial infarction and a 
separate 10 percent rating for hypertension, each, effective 
from November 12, 2003.  The Board points out that this was 
the first time the Veteran's cardiovascular disability had 
been re-evaluated since the October 1996 Board decision.

The Board notes that while the Veteran is correct in his 
assertion that he was service connected for hypertension with 
angina, rated as 30 percent disabling, effective April 1991, 
the prior decisions granting these awards are final, and they 
are no longer the appropriate point from which to determine 
the effective date of an award.  See Rudd v. Nicholson, 20 
Vet. App. 296 (2006).

To the extent the Veteran seeks an effective date prior to a 
final rating decision, he must file a claim of clear and 
unmistakable error concerning the prior rating decision.  See 
Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only 
a request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision as free-standing claims for earlier effective 
dates vitiate the rule of finality). The Board notes that the 
Veteran alleged in his Substantive Appeal that at the time of 
his original compensation examination, the physician did not 
make an accurate diagnosis.  Thus, if the Veteran seeks an 
effective date prior to November 12, 2003, the Veteran 
remains free to file a claim for CUE concerning any of the 
previous final rating decisions.

As noted above, the Veteran's service-connected hypertension 
is rated under DC 7101 which provides a 10 percent rating 
when diastolic pressure is 100 or more;  or when systolic 
pressure is predominantly 160 or more; or when there is a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control. A 20 percent 
rating is assigned when diastolic pressure is predominantly 
110 or more, or systolic pressure is predominantly 200 or 
more.

The Veteran's service-connected status post myocardial 
infarction is rated under the  provisions of DC 7006 which 
provides a 60 percent rating when there is more than one 
episode of acute congestive heart failure in the past year; 
or a workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent, and a maximum rating of 100 
percent for chronic congestive heart failure, or; workload of 
3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  38 C.F.R. § 
4.104, Diagnostic Code 7006.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
earlier effective date for the awards of a separate 10 
percent disability rating for hypertension and for a 60 
percent disability rating for status post myocardial 
infarction.  As discussed above, the effective date for a 
claim for an increased evaluation is the date it was 
factually ascertainable that an increase in disability had 
occurred, provided a claim is received within one year, 
otherwise, the effective date for an increased rating will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  In this case, while the date of 
the Veteran's claim was in March 2004, the Board finds that 
the RO correctly determined that in light of the above 
evidence and legal criteria, it was factually ascertainable 
that an increase in the Veteran's service-connected 
cardiovascular disability had occurred and that the criteria 
for a separate 10 percent disability rating for hypertension 
and for a separate 60 percent disability rating for status 
post myocardial infarction was warranted as of the November 
12, 2003 private medical record.  

In this case, there simply is no legal authority for the 
Board to assign an earlier effective date.  While the Board 
sympathizes with the Veteran's position, the Board is bound 
by the law and is without authority to grant benefits on an 
equitable basis. See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994). Accordingly, the claims 
for effective dates earlier than November 12, 2003, for the 
grant of a separate 10 percent disability rating for 
hypertension and for the grant of a separate 60 percent 
disability rating for status post myocardial infarction is 
denied. 

B.  PTSD 

The Veteran was released from active service on March 31, 
1991.

On November 19, 2004, the RO received the Veteran's claim for 
service connection for PTSD.  

In a May 2005 rating decision, service connection for PTSD 
was granted effective from November 19, 2004, the date the RO 
received the Veteran's claim.

The Veteran asserts that had he been provided a proper 
physical examination upon separation from service in 1991, 
his PTSD would have been diagnosed and that he should not be 
penalized because PTSD was not previously recognized, and he 
has suffered with PTSD since his service in Vietnam.  The 
Board points out that even if there was evidence that the 
Veteran had PTSD prior to November 19, 2004, the fact remains 
that the date the claim for service connection was received 
by the RO was November 19, 2004, which is the controlling 
criteria under the factual circumstances of this case.  Thus, 
in this case, the evidence does not show that the Veteran 
filed a claim seeking service connection for PTSD within one 
year after his separation from service or at any time prior 
to November 19, 2004, therefore, an effective date prior to  
November 19, 2004, is not warranted.  38 C.F.R. § 
3.400(b)(2)(i). 

C.  Diabetes Mellitus

The Veteran was released from active service on March 31, 
1991.

On March 8, 2004, the RO received the Veteran's claim for 
service connection for diabetes mellitus, type II, claimed as 
due to agent orange exposure in Vietnam..  

In a May 2005 rating decision, service connection for 
diabetes mellitus was granted effective from March 8, 2004, 
the date the RO received the Veteran's claim.

The Veteran asserts that had he been provided a proper 
physical examination upon separation from service in 1991, 
his DM would have been diagnosed.  The Board points out that 
even if there was evidence that the Veteran had DM prior to 
March 8, 2004, the fact remains that the date the claim for 
service connection was received by the RO was March 8, 2004, 
which is the controlling criteria under the factual 
circumstances of this case.  He reported that it was 
diagnosed in February 2004, but there is no evidence of that 
on file.  Thus, in this case, the evidence does not show that 
the Veteran filed a claim seeking service connection for DM 
within one year after his separation from service or at any 
time prior to March 8, 2004, therefore, an effective date 
prior to March 8, 2004, is not warranted.  38 C.F.R. § 
3.400(b)(2)(i).  

D.  Right ulnar neuropathy and left carpal tunnel neuropathy

On March 8, 2004, the RO received the Veteran's claim for 
service connection for diabetes mellitus.  

A February 9, 2005 QTC examination report reflects that the 
Veteran was diagnosed with DM, neuropathy of the right hand 
related to DM, and left hand carpal tunnel neuropathy related 
to DM.  

As noted above, the RO assigned an effective date for service 
connection for DM from March 8, 2004, the date of the claim 
for service connection.  However, the RO assigned February 9, 
2005, the date of a QTC examination providing diagnoses and 
an opinion that the Veteran had right ulnar neuropathy and 
left carpal tunnel neuropathy related to his diabetes, as the 
effective date for service connection.  

The Board finds that the claim received on March 8, 2004, for 
DM effectively constituted a claim for right ulnar neuropathy 
and left carpal tunnel neuropathy in view of VA's subsequent 
determination that these disabilities are associated with his 
diabetes mellitus.  

In other words, although the Veteran initially advanced a 
claim based on DM, development of that claim eventually led 
VA to recognize that there was right ulnar neuropathy and 
left carpal tunnel neuropathy that was associated with the 
service-connected diabetes mellitus.  In view of these 
particular facts, the Board finds that an effective date of 
March 8, 2004 is warranted for the grant of service 
connection for right ulnar neuropathy and left carpal tunnel 
neuropathy.

However, the Board finds that there is no communication from 
the Veteran or his representative prior to March 8, 2004 that 
may be reasonably construed as a claim for service connection 
for disabilities secondary to diabetes, and the pathology was 
not shown clinically before that date.  38 C.F.R. §§ 
3.151(a), 3.155(a). 

For these reasons, the Board concludes that an effective date 
of March 8, 2004, the date of receipt of the Veteran's claim 
for service connection for DM, is warranted for the grant of 
service connection for right ulnar neuropathy and for left 
carpal tunnel neuropathy. 




ORDER

A rating in excess of 10 percent for hypertension is denied.

An effective date earlier than November 12, 2003, for the 
grant of a separate 10 percent disability rating for 
hypertension is denied.

An effective date earlier than November 12, 2003, for the 
grant of a separate 60 percent disability rating for status 
post myocardial infarction is denied.

An effective date earlier than November 19, 2004, for  the 
grant of service connection for PTSD is denied.

An effective date earlier than March 8, 2004, for the grant 
of service connection for DM is denied.

An effective date of March 8, 2004, for the grant of service 
connection for right ulnar neuropathy is granted.

An effective date of March 8, 2004, for the grant of service 
connection for left carpal tunnel neuropathy is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


